Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the application 16/464,144 filed on 05/24/2019.
Claims 1 – 6 have been examined and are pending in this application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/24/2019 and 10/14/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 3 are rejected under 35 U.S.C. 102(a)(1) as being by Tanizumi et al. (US 2015/0249821 A1). 

Regarding claim 1, Tanizumi discloses: “a crane [see para: 0042; In FIG. 1, a rough terrain crane 10 as a crane] that creates a 3D map based on three-dimensional information obtained by a three-dimensional information obtaining section [see para: 0050; a map-making processor 80 which makes a map in a surrounding area of the crane 10 based on the three-dimensional position information obtained by the image-processing controller] provided at a boom [see para: 0047; At the end portion 16Ca of the end boom 16C, as shown in FIG. 2, a stereo camera (three-dimensional position-measuring device)], wherein 
the three-dimensional information obtaining section is configured to be capable of accumulating the obtained three-dimensional information [see para: 0050; a map-making processor 80 which makes a map in a surrounding area of the crane 10 based on the three-dimensional position information obtained by the image-processing controller] and changing a measurement direction [see para: 0106; The principle of measuring the distance to the photographic object 1′ has been explained, and additionally, by use of this principle, it is possible to obtain a three-dimensional position of the photographic object 1 with respect to the CCD cameras 2A, 2B], a measurement range [see para: 0159; The crane 10 is once placed in a working site, and is not moved until the work is finished, and therefore, an image which is obtained in accordance with movement of the telescopic boom 16 is stored in a memory, and if an image obtained before change of the imaging range is used, even if an imaging range is changed in accordance with the movement of the telescopic boom 16, image-processing speed improves] and a measurement density [see para: 0092; a laser ranging device are provided, and based on measurements of the laser ranging device, the height of an object is obtained, an outline of the object is extracted from an image imaged by the monocular camera, and the outline can be converted to an outline as viewed in plan view based on the height of the object], and 
the 3D map is created by superposition on already accumulated three-dimensional information [see para: 0085; The map-making processor 80 composites a graphic image Gf representing the hook 21 and the map MP stored in the memory 68 so as to correspond to the three-dimensional position of the hook 21 stored in the memory 68, and displays the composite image on the monitor 51 as shown in FIG. 10. Color of the graphic image Gf is determined based on a height position of the hook 21, that is, a Z coordinate value. For example, if the height of the hook 21 is equal to or more than 30 m, the graphic image Gf is colored in red].  

Regarding claim 2, Tanizumi discloses: “wherein, when an operation signal of a swing operation of a swivel base, a luffing operation of the boom or an extending and retracting operation of the boom is detected [see para: 0051; The boom posture-detecting sensor 50 detects an extended length of the telescopic boom 16, a luffing angle of the telescopic boom 16, and a turning angle of the telescopic boom 16, and has a sensor for each of them (not shown) which detects them], 
the measurement direction is changed based on a movement direction [see para: 0091; a monocular camera is provided at the end portion, and from an image imaged by the monocular camera which is obtained by movement of the telescopic boom 16, based on a principle of the stereo camera, three-dimensional position information of the buildings 1, 2 can be obtained] and a movement rate of the boom calculated from a detected value of the operation signal [see para: 0159; The crane 10 is once placed in a working site, and is not moved until the work is finished, and therefore, an image which is obtained in accordance with movement of the telescopic boom 16 is stored in a memory, and if an image obtained before change of the imaging range is used, even if an imaging range is changed in accordance with the movement of the telescopic boom 16, image-processing speed improves], and the measurement range is reduced in comparison with the range in a case where the operation signal is not detected, and increases the measurement density [see para: 0159; Additionally, in the example, the monitoring cameras are provided at the boom head (end portion) 16Ca of the telescopic boom 16; however, in order to prevent horizontal deflection of the boom 16, each of the monitoring cameras 2A, 2B can be provided at a projecting attachment member (not shown) which projects from the telescopic boom 16 to extend horizontally in its width direction. Accordingly, it is possible to have a baseline length larger compared to a case in which the sheave shaft 25 is provided…..As the height of the monitoring cameras 2A, 2B becomes higher, the target object Ob appears smaller, and therefore, it is possible to obtain a more accurate image by increasing pixel density of a processed image].  

Regarding claim 3, Tanizumi discloses: “wherein, when an operation amount of the swing operation, the luffing operation or the extending and retracting operation is changed, the measurement direction is corrected based on the operation amount [see para: 0199; When the height is measured while the telescopic boom 16 turns, the height of the monitoring camera 501 is constant, and therefore, it is possible to accurately obtain the height of the construction I. Accordingly, in a case where after the height of the construction I is obtained, the telescopic boom 16 is turned, the height of the construction I is obtained at the time of this turn, and the height of the construction I can be updated].  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 – 6 are rejected under 35 U.S.C. 103 as being unpatentable over Tanizumi et al. (US 2015/0249821 A1) in view of  Han (US 2010/0039429 A1).

Regarding claim 4, Tanizumi and Han disclose all the limitation of claim 1 and are analyzed as previously discussed with respect to that claim.
Tanizumi does not explicitly disclose: “wherein, when a delay in creation of the 3D map occurs, the amount of obtained three-dimensional information per hour is reduced by changing at least one of the measurement range and the measurement density of the three-dimensional information obtaining section”.
However, Han teaches: “wherein, when a delay in creation of the 3D map occurs, the amount of obtained three-dimensional information per hour is reduced by changing at least one of the measurement range and the measurement density of the three-dimensional information obtaining section [see para: 0012; ann apparatus and method for reducing a generation delay of 3D object data used to render a 3D animation in a portable terminal. See para: [0025] The present invention provides a technique for increasing the rendering performance for a 3D animation in a portable terminal.  Specifically, the present invention provides a scheme for reducing a generation/transmission delay of 3D object data to prevent a degradation in the rendering performance for a 3D animation in a portable terminal.  Herein, the rendering is a process for generating a 3D image in consideration of a shadow, a color tone and a density that depend on external information such as the shape, location and illumination of a 2D image].  
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Tanizumi to add the teachings of Han as above, in order to determine a delay in creation of the 3D map occurs, the amount of obtained three-dimensional information per hour is reduced by changing at least one of the measurement range and the measurement density of the three-dimensional information obtaining section [Han see para: 0012 and 0025].

Regarding claim 5 and 6, claim 5 and 6 is rejected under the same art and evidentiary limitations as determined for the method of claim 4.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Matsuo et al (US 2017/0146343 A1).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Masum Billah whose telephone number is (571)270-0701.  The examiner can normally be reached on Mon - Friday 9 - 5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie J. Atala can be reached on (571) 272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MASUM BILLAH/Primary Examiner, Art Unit 2486